ORDER
PER CURIAM.
Brian J. McDevitt appeals the judgment of the trial court affirming the Director of Revenue’s administrative suspension of his driving privileges. We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no prece-dential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment of the trial court. is affirmed. Rule 84.16(b).